Citation Nr: 1720182	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-08 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for prostate cancer, status post radical retropubic prostatectomy associated with herbicide exposure, based upon substitution of the appellant as the claimant.  

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type 2, based upon substitution of the appellant as the claimant.

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, left lower extremity, based upon substitution of the appellant as the claimant.

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, right lower extremity, based upon substitution of the appellant as the claimant.

5.  Entitlement to service connection for loss of tooth on the left side for dental treatment purposes, based upon substitution of the appellant as the claimant.
6.  Entitlement to service connection for bilateral hearing loss, based upon substitution of the appellant as the claimant.

7.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted, based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 1973.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

At the time of the Veteran's death, he had perfected an appeal of the claims of entitlement to increased ratings for prostate cancer, diabetes mellitus, and peripheral neuropathy of the right and left lower extremities, and service connection for posttraumatic stress disorder (PTSD), bilateral hearing loss and for dental treatment for loss of tooth on the left side.  The claim of whether new and material evidence had been received to reopen the claim of entitlement to service connection for tinnitus had also been perfected.  Following the Veteran's death in October 2010, the appellant filed a claim based upon her status as the Veteran's surviving spouse requesting to continue the Veteran's claims.  The law provides that, upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2014).  Accordingly, the appellant's request for substitution as the claimant and to continue the Veteran's pending increased rating and service connection claims, as well as the claim to reopen, was accepted by the RO, and the appellant's request for substitution was granted. 

The issues of entitlement to service connection for PTSD and service connection for the cause of death of the Veteran were appealed and subsequently granted in a May 2015 rating decision.  Therefore, those issues are not before the Board.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  Prostate cancer, status post radical retropubic prostatectomy was manifested by voiding dysfunction resulting in a daytime voiding interval of 1 to 2 hours,  nighttime voiding up to three times per night, and the stress incontinence without the use of absorbent materials.
2.  Diabetes mellitus, type II required the use of oral hypoglycemics and restricted diet. 

3.  Peripheral neuropathy of the left and right lower extremities was manifested by decreased plantar and monofilament perception of both feet and decreased vibratory sense perception over the left malleolus without sensory deficits above the ankles.   

4.  The competent evidence of record does not demonstrate the loss of tooth of the left side as a result of loss of the ramus or maxilla, loss or impairment of the mandible, or periodontal disease or extracted teeth due to combat wounds or other trauma incurred during active military service.

5.  An April 2006 rating decision denied a claim of entitlement to service connection for tinnitus. 

6.  The evidence added to the record after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent have not been met for prostate cancer, status post radical retropubic prostatectomy.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2016).

2.  The criteria for a rating in excess of 20 percent for service-connected diabetes mellitus, type II have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2016).

3.  The criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

5.  The criteria for service connection for loss of tooth on the left side for dental treatment purposes have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.150, Diagnostic Codes 9900-16 (2016).

6.  Subsequent to the final April 2006 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims. 

The record also reflects that all available pertinent treatment records have been obtained, to include the Veteran's service treatment records and post-service VA and private treatment records.  Disability records from the Social Security Administration (SSA) were also obtained.  No other outstanding, existing evidence that could be obtained to substantiate the claims has been identified.  The Board is also unaware of any such evidence.   In addition, the Veteran was afforded the necessary VA examinations.  

 Accordingly, the Board will address the merits of the claims.  

II. General Legal Criteria

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

III. Increased Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

Prostate Cancer

The Veteran's prostate cancer, status post radical retropubic prostatectomy was rated as 20 percent disabling under 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528.  Under Diagnostic Code 7528, a 100 percent rating is assigned for malignant neoplasms of the genitourinary system.  A Note following Diagnostic Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105 (e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b.  A review of the record shows that the Veteran's primary complaints and symptoms reflect voiding dysfunction.  Blood work shows that the Veteran has kidney values within normal limits, and neither treatment records nor VA examination reports indicate the presence of renal dysfunction.

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  The April 2009 VA examination identified urinary frequency and urinary leakage in the form of stress incontinence. 

For urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence), a 20 percent rating is assignable for requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is assignable for requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is assignable for requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

For urinary frequency, a 20 percent rating is assignable for daytime voiding interval between one and two hours, or; awakening to void three to four times per night. A 40 percent rating is assignable for daytime voiding interval less than one hour, or; awakening to void five or more times per night.

VA treatment records dated in October 2008 reveal no dysuria, frequency, urgency, hematuria, hesitancy or sexual complaint.  There was nocturia 2 to 3 times per night.  At the March 2009 VA examination, the Veteran reported a daytime voiding interval of 1 to 2 hours and nighttime voiding of two times per night.  There was dribbling, hesitancy, and weak or intermittent stream, but no urgency.  

Based on the above, the Board determines that a rating in excess of 20 percent for the Veteran's prostate cancer, status post radical retropubic prostatectomy is not warranted.  The 20 percent rating assigned contemplates the daytime voiding interval of 1 to 2 hours as well as the nighttime voiding up to three times per night and the stress incontinence.  A rating in excess of 20 percent is not appropriate without a daytime voiding interval of less than an hour or nighttime voiding of five or more times per night.  Further, a rating for urinary leakage requires the use of absorbent materials, which is not reflected by the evidence.    

No specific arguments in favor of a higher rating have been made by the appellant, nor were any specific arguments advanced by the Veteran during his lifetime.  In light of the above evidence, therefore, the Board determines that a rating in excess of 20 percent for the Veteran's prostate cancer, status post radical retropubic prostatectomy is not warranted.  
 
Diabetes mellitus

The Veteran's service-connected diabetes mellitus with erectile dysfunction is currently assigned a 20 percent disability rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).  Under that diagnostic code, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is contemplated when diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability evaluation is warranted if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

"Regulation of activities" is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities." 38 C.F.R. § 4119 (2016). Diagnostic Code 7913, Note (1) indicates that compensable complications of diabetes mellitus are to be evaluated separately unless they are used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. Diagnostic Code 7913, Note.
The Board has considered the Veteran's and appellant's arguments that the Veteran's symptoms met the criteria for a 40 percent rating for diabetes mellitus, but finds that these statements alone do not support the claim for an increased rating.  The Court has held that medical evidence is required to show that occupational and recreational activities have been restricted for purposes of Diagnostic Code 7913 providing a 40 percent disability rating for diabetes when the diabetes requires insulin, restricted diet, and regulation of activities.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Moreover, the Board notes that specific examples were offered of how the Veteran's diabetes mellitus affected him beyond the need for insulin and restricting his diet.  Thus, the Board concludes that the competent evidence of record does not demonstrate that the Veteran was required to restrict his activities to manage his service-connected diabetes mellitus, type II.

At the March 2009 VA examination to assess the severity of the Veteran's diabetes mellitus, the examiner stated that there was good control of the diabetes mellitus.  The examiner noted symptoms suggestive of peripheral vascular disease, but ultimately found that there was no clinical evidence of the disability.  As discussed, a rating in excess of 20 percent requires restriction of activities, but neither the Veteran's treatment notes nor VA examination reflects that he was required to do so.  The appellant and, before his death, the Veteran also did not advance any arguments in support of the claim.  The claim of entitlement to a rating in excess of 20 percent for diabetes mellitus is denied. 

Peripheral neuropathy

The Veteran's right and left lower extremity radiculopathy were rated as 10 percent disabling pursuant to Diagnostic Codes 8520 for disability of the sciatic nerve.  Under Diagnostic Code 8520, a 10 percent evaluation is warranted where there is mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation is warranted where there is moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation is assigned where there is moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy.  Complete paralysis where the foot dangles and drops, there is no active movement possible below the knee, and flexion of knee is weakened or (very rarely) lost warrants an 80 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

Pertinent to the rating of neurological conditions, the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Note. 

The Veteran was afforded a VA examination in March 2009.  At the examination, the examiner found a bilateral lower extremity sensory peripheral neuropathy.  Clinical examination revealed decreased plantar and monofilament perception of both feet, but intact pinprick and touch discrimination.  There was a decreased vibratory sense perception over the left malleolus.  

There is no other pertinent medical evidence of record.  Neither the Veteran nor the appellant advanced specific arguments in favor of a higher rating.  There is no evidence, subjective or medical, that reflects that the Veteran's peripheral neuropathy symptoms were more than sensory.  Moreover, his symptoms of decreased perception were limited to only the feet without loss of sensation, numbness, tingling, or other manifestation found above the ankles.  For these reasons, the Board determines that the Veteran's symptoms of bilateral lower extremity peripheral neuropathy were contemplated by the 10 percent rating assigned.  The claim of entitlement to a rating in excess of 10 percent for the right and left lower extremity disabilities is, therefore, denied.

IV. Loss of Tooth

Entitlement to service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war (POW). 38 C.F.R. § 3.381 (b).  The significance of finding a dental condition is due to service trauma is that a veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161 (c). 

Legal authority describes various categories of eligibility for VA outpatient dental treatment, to include veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for veterans having a noncompensable service-connected dental condition, provided they apply for treatment within a year after service (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. Chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161. 

The appellant seeks service connection for dental treatment purposes for loss of the Veteran's tooth on the left side.  A March 1970 service dental record reveals two missing teeth on the left side, one upper and one lower and in February 1972, the Veteran was seen for a fractured tooth #10.  It does not appear from service treatment records that tooth#10 was lost, but the Veteran was competent to speak to the loss of a tooth.  Even so, for loss of a tooth to be a service-connected disability and therefore, eligible for treatment, it must have resulted from loss of substance of the body of the mandible or maxilla.  38 C.F.R. § 4.150.  As these conditions were not present in this case, service connection for loss of tooth on the left side for dental treatment purposes must be denied.  

V. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The Court has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In an April 2006 rating decision, the claim of entitlement to service connection for tinnitus was denied because the Veteran's tinnitus was neither incurred in nor caused by service.  The Veteran did not appeal that decision or submit new and material evidence within one year of the denial, and so, the decision became final. 

In connection with the new claim filed by the Veteran in April 2009, the Veteran did not submit any additional clinical evidence, but he did offer evidence of what in service he believed caused his tinnitus, namely, the noise exposure from helicopters, explosions, and small arms fire.  This evidence is not cumulative or redundant of the evidence previously of record, and it relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus, that is, an in-service cause.  The claim to reopen the claim of entitlement to service connection for tinnitus is granted.


ORDER

Entitlement to a rating in excess of 20 percent for prostate cancer, status post radical retropubic prostatectomy associated with herbicide exposure, based upon substitution of the appellant as the claimant, is denied.  

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type 2, based upon substitution of the appellant as the claimant, is denied.

Entitlement to a rating in excess of 10 percent for peripheral neuropathy, left lower extremity, based upon substitution of the appellant as the claimant, is denied.

Entitlement to a rating in excess of 10 percent for peripheral neuropathy, right lower extremity, based upon substitution of the appellant as the claimant, is denied.

Entitlement to service connection for dental treatment purposes for loss of tooth on the left side, based upon substitution of the appellant as the claimant, is denied.

New and material evidence having been received, the claim to reopen the claim of entitlement to service connection for tinnitus is granted.


REMAND

The Board determines that a remand is necessary for the claims for service connection for bilateral hearing loss and tinnitus as the July 2009 VA examination report is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner opined that the Veteran's hearing loss is less likely as not caused by or a result of noise trauma during military service.  The examiner grounded the opinion in an Institute of Medicine (IOM) report that addressed delayed onset of hearing loss, concluding that there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop long after the cessation of the noise exposure.  The examiner also noted that there was no record of complaint or treatment for hearing loss in service records.  The lack of complaint, treatment, or diagnosis of a hearing loss disability in service, to include the service separation examination, is an insufficient rationale.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

With respect to the tinnitus, the examiner indicated that an opinion could not be rendered without resorting to mere speculation, but offered no explanation of this conclusion.  A rationale must be provided for this finding.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  For these reasons, the Board determines that another VA opinion should be obtained with regard to the etiology of the Veteran's bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the appellant's claims.

2.  Obtain another opinion from an audiologist or a physician with sufficient expertise to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  All pertinent evidence of record must be made available to and reviewed by the examiner. 
Based on the review of the record, the examiner should state a medical opinion with respect to the Veteran's bilateral hearing loss and tinnitus as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorders originated during active service or are otherwise etiologically related to active service, to include in-service noise exposure.

For purposes of the opinions, the examiner should assume that the Veteran was a reliable historian. The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, a supplemental statement of the case should be issued to the appellant and her representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


